UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-09148 THE BRINK’S COMPANY (Exact name of registrant as specified in its charter) Virginia 54-1317776 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1801 Bayberry Court, Richmond, Virginia 23226-8100 (Address of principal executive offices) (Zip Code) (804) 289-9600 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one):Large Accelerated FilerxAccelerated Filer¨Non-Accelerated Filer¨Smaller Reporting Company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of April 19, 2013, 47,956,262 shares of $1 par value common stock were outstanding. 1 Part I - Financial Information Item 1.Financial Statements THE BRINK’S COMPANY and subsidiaries Consolidated Balance Sheets (Unaudited) March 31, December 31, (In millions) ASSETS Current assets: Cash and cash equivalents $ Accounts receivable, net Prepaid expenses and other Deferred income taxes Total current assets Property and equipment, net Goodwill Other intangibles Deferred income taxes Other Total assets $ LIABILITIES AND EQUITY Current liabilities: Short-term borrowings $ Current maturities of long-term debt Accounts payable Accrued liabilities Total current liabilities Long-term debt Accrued pension costs Retirement benefits other than pensions Deferred income taxes Other Total liabilities Commitments and contingent liabilities (notes 3, 4 and 11) Equity: The Brink’s Company (“Brink’s”) shareholders: Common stock Capital in excess of par value Retained earnings Accumulated other comprehensive loss ) ) Brink’s shareholders Noncontrolling interests Total equity Total liabilities and equity $ See accompanying notes to consolidated financial statements. 2 THE BRINK’S COMPANY and subsidiaries Consolidated Statements of Income (Loss) (Unaudited) Three Months Ended March 31, (In millions, except for per share amounts) Revenues $ Costs and expenses: Cost of revenues Selling, general and administrative expenses Total costs and expenses Other operating income (expense) Operating profit Interest expense Interest and other income (expense) Income from continuing operations before tax Provision (benefit) for income taxes Income from continuing operations Loss from discontinued operations, net of tax Net income (loss) Less net income attributable to noncontrolling interests Net income (loss) attributable to Brink’s Amounts attributable to Brink’s Continuing operations Discontinued operations Net income (loss) attributable to Brink’s $ Earnings (loss) per share attributable to Brink’s common shareholders (a) Basic: Continuing operations $ Discontinued operations Net income (loss) $ Diluted: Continuing operations $ Discontinued operations Net income (loss) $ Weighted-average shares Basic Diluted Cash dividends paid per common share $ (a) Amounts may not add due to rounding. See accompanying notes to consolidated financial statements. 3 THE BRINK’S COMPANY and subsidiaries Consolidated Statements of Comprehensive Income (Loss) (Unaudited) Three Months Ended March 31, (In millions) Net income (loss) $ ) Benefit plan adjustments: Benefit plan experience gains (losses) Benefit plan prior service cost (credit) Deferred profit sharing - Total benefit plan adjustments Foreign currency translation adjustments ) Unrealized gains (losses) on available-for-sale securities - ) Losses on cash flow hedges ) - Other comprehensive income before tax Provision (benefit) for income taxes Other comprehensive income Comprehensive income (loss) ) Less comprehensive income (loss) attributable to noncontrolling interests Comprehensive income (loss) attributable to Brink's $ ) See accompanying notes to consolidated financial statements. 4 THE BRINK’S COMPANY and subsidiaries Consolidated Statement of Equity Three Months ended March 31, 2013 (Unaudited) Attributable to Brink’s Capital Accumulated Attributable in Excess Other to Common of Par Retained Comprehensive Noncontrolling (In millions) Shares Stock Value Earnings Loss Interests Total Balance as of December 31, 2012 $ ) Net income (loss) - - - ) - ) Other comprehensive income (loss) - ) Dividends to: Brink’s common shareholders ($0.10 per share) - - - ) - - ) Noncontrolling interests - ) ) Share-based compensation: Stock options and awards: Compensation expense - Consideration from exercise of stock options - Other share-based benefit programs ) ) - - ) Acquisitions of noncontrolling interests - - ) - ) ) ) Capital contributions from noncontrolling interest - Balance as of March 31, 2013 $ ) See accompanying notes to consolidated financial statements 5 THE BRINK’S COMPANY and subsidiaries Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, (In millions) Cash flows from operating activities: Net income (loss) $ ) Adjustments to reconcile net income to net cash provided (used) by operating activities: Loss from discontinued operations, net of tax Depreciation and amortization Share-based compensation expense Deferred income taxes ) ) Gains and losses: Sales of available-for-sale securities ) ) Sales of property and other assets ) ) Impairment losses - Retirement benefit funding (more) less than expense: Pension ) Other than pension Loss on Venezuela currency devaluation - Other operating ) Changes in operating assets and liabilities, net of effects of acquisitions: Accounts receivable ) ) Accounts payable, income taxes payable and accrued liabilities ) Customer obligations ) Prepaid and other current assets ) ) Other ) Discontinued operations ) ) Net cash provided (used) by operating activities ) Cash flows from investing activities: Capital expenditures ) ) Acquisitions ) ) Sales of available-for-sale securities and other investments Cash proceeds from sale of property, equipment and investments Other ) Discontinued operations ) ) Net cash used by investing activities ) ) Cash flows from financing activities: Borrowings (repayments) of debt: Short-term debt ) Long-term revolving credit facilities Repayments of long-term debt ) ) Acquisition of noncontrolling interests in subsidiaries ) - Payment of acquisition-related obligation ) - Debt financing costs - ) Dividends to: Shareholders of Brink’s ) ) Noncontrolling interests in subsidiaries ) ) Proceeds from exercise of stock options - Minimum tax withholdings associated with share-based compensation ) ) Discontinued operations - Net cash provided by financing activities Effect of exchange rate changes on cash ) Cash and cash equivalents: Increase (decrease) ) Balance at beginning of period Balance at end of period $ See accompanying notes to consolidated financial statements 6 THE BRINK’S COMPANY and subsidiaries Notes to Consolidated Financial Statements (Unaudited) Note 1 – Basis of presentation The Brink’s Company (along with its subsidiaries, “Brink’s” or “we”) has two reportable segments: ·International ·North America Our unaudited interim consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial reporting and applicable quarterly reporting regulations of the Securities and Exchange Commission (the “SEC”).Accordingly, the unaudited consolidated financial statements do not include all of the information and notes required by GAAP for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for interim periods are not necessarily indicative of the results that may be expected for the full year.These unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements and notes in our Annual Report on Form 10-K for the year ended December 31, 2012. We have made a number of estimates and assumptions relating to the reporting of assets and liabilities and the disclosure of contingent assets and liabilities to prepare these consolidated financial statements. Actual results could differ materially from these estimates.The most significant estimates are related to goodwill and other long-lived assets, pension and other retirement benefit obligations, legal contingencies, foreign currency translation and deferred tax assets. The consolidated financial statements include all of the assets, liabilities, revenues, expenses and cash flows of Brink’s and all entities in which Brink’s has a controlling voting interest.Intercompany accounts and transactions between consolidated companies have been eliminated in consolidation. Foreign Currency Translation Our consolidated financial statements are reported in U.S. dollars.Our foreign subsidiaries maintain their records primarily in the currency of the country in which they operate. The method of translating local currency financial information into U.S. dollars depends on whether the economy in which our foreign subsidiary operates has been designated as highly inflationary or not. Economies with a three-year cumulative inflation rate of more than 100% are considered highly inflationary. Assets and liabilities of foreign subsidiaries in non-highly inflationary economies are translated into U.S. dollars using rates of exchange at the balance sheet date. Translation adjustments are recorded in other comprehensive income (loss). Revenues and expenses are translated at rates of exchange in effect during the year. Transaction gains and losses are recorded in net income. Foreign subsidiaries that operate in highly inflationary countries use the U.S. dollar as their functional currency. Local-currency monetary assets and liabilities are remeasured into U.S. dollars using rates of exchange as of each balance sheet date, with remeasurement adjustments and other transaction gains and losses recognized in earnings. Non-monetary assets and liabilities do not fluctuate with changes in local currency exchange rates to the dollar. Venezuela Our Venezuelan operations accounted for $95.6 million or 9.8% of total Brink’s revenues and represented a significant component of total segment operating profit in the three months ended March 31, 2013. The economy in Venezuela has had significant inflation in the last several years.We consolidate our Venezuelan results using our accounting policy for subsidiaries operating in highly inflationary economies. In June 2010, the Venezuelan government established an exchange process that required that each transaction be approved by the government’s central bank (the “SITME” rate).The majority of SITME transactions were approved at a rate of 5.3 bolivar fuertes to the 7 dollar and we used this rate to remeasure our bolivar fuerte-denominated earnings into U.S. dollars each period, and monetary assets and liabilities into U.S. dollars from June2010 to December 2012. In February 2013, the Venezuelan government devalued the official exchange rate resulting in a new official rate of 6.3 bolivar fuertes to the dollar.The government also announced the elimination of the SITME rate.Beginning in February 2013, we began to use the official exchange rate to remeasure our bolivar-fuerte denominated earnings, monetary assets and liabilities.For the three months ended March 31, 2013, we recognized a $13.4 million net remeasurement loss as a result of the devaluation. At March 31, 2013, we had bolivar fuerte-denominated net monetary assets of $79.1 million, including $58.5 million of cash denominated in bolivar fuertes.On an equity-method basis, we had investments in our Venezuelan operations of $91.1 million at March 31, 2013. We are currently unsure whether we will be able to continue to obtain sufficient U.S. dollars to purchase imported supplies and fixed assets to operate our business in Venezuela, and as a result, we may experience business interruptions and higher operating costs in the future. 8 Note 2 – Segment information We identify our operating segments based on how resources are allocated and operating decisions are made.Management evaluates performance and allocates resources based on operating profit or loss, excluding non-segment expenses.Under the criteria set forth in FASB ASC 280, Segment Reporting, we have four geographic operating segments, which are aggregated into two reportable segments: International and North America.We currently serve customers in more than 100 countries, including approximately 50 countries where we operate subsidiaries. The primary services of the reportable segments include: · armored vehicle transportation, which we refer to as cash-in-transit (“CIT”) · automated teller machine replenishment, and servicing, and network infrastructure services (“ATM Services”) · secure international transportation of valuables (“Global Services”) · supply chain management of cash (“Cash Management Services”) including cash logistics services, deploying and servicing safes and safe control devices (e.g., our patented CompuSafe® service), coin sorting and wrapping, integrated check and cash processing services (“Virtual Vault Services”) · bill payment acceptance and processing services to utility companies and other billers (“Payment Services”) · security and guarding services (including airport security) Three Months Ended March 31, (In millions) Revenues: International $ North America Revenues $ Three Months Ended March 31, (In millions) Operating profit: International $ North America ) Segment operating profit Non-segment ) ) Operating profit $ 9 Note 3 – Retirement benefits Pension plans We have various defined-benefit pension plans covering eligible current and former employees.Benefits under most plans are based on salary and years of service. The components of net periodic pension cost for our pension plans were as follows: U.S. Plans Non-U.S. Plans Total (In millions) Three months ended March 31, Service cost $
